                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                          Plaintiff,                  )
                                                      )
       vs.                                            )       Case No. 6:09-CV-03033-MDH
                                                      )
JON BLACKHAWK,                                        )
                                                      )
                          Defendant.                  )

                                              ORDER

       Before the Court is the Government’s Motion for Conditional Release. (Doc. 96). Pursuant

to the governing law and in accordance with Local Rule 72.1 of the United States District Court

for the Western District of Missouri, the government’s motion was referred to the United States

Magistrate Judge for preliminary review under 28 U.S.C. § 636(b).

       The Magistrate Judge conducted a hearing on October 11, 2019, and submitted a report

and recommendation to the undersigned. (Doc. 99). Defendant has agreed to waive the statutory

14 day waiting period in which to file exceptions. (Doc. 98) Therefore, the matter is ripe for review.

After a review of the record before the Court, the Court agrees with the report and recommendation

issued by the United States Magistrate Judge, and in accordance with such:

       IT IS HEREBY ORDERED that the report and recommendation (Doc. 99) of the United

States Magistrate Judge is ADOPTED and that the government’s Motion for Conditional Release

(Doc. 96) is GRANTED.

       IT IS FURTHER ORDERED that Defendant be, and is hereby, conditionally released

pursuant to Title 18 U.S.C. § 4246(e) under the following conditions:




                                                  1
1. Defendant shall reside when a bed is available at Shiloh Assisted Living, 5384 Country

   Care Lane, Pequot Lakes, MN 56472. Defendant shall not make any change in his

   residence without the advance approval of the mental health providers and the final

   approval of the Supervising U.S. Probation Officer.

2. Defendant shall comply with all recommendations of treatment and will comply with all

   mental health appointments at approved mental health provider. Defendant shall not

   change providers without advance approval of the U.S. Probation Officer.

3. Defendant is restricted from travel outside of the District of Minnesota except with the

   prior approval of the U.S. Probation Officer.

4. Defendant shall comply with psychiatric treatment as directed by the treatment team and

   the U.S. Probation Office, to include oral and injectable psychotropic medications.

5. While Defendant is in outpatient counseling he may be admitted to an inpatient facility or

   places in a crisis stabilization facility should his treating clinicians or U.S. probation officer

   deem it is necessary for his safety or the safety of others in his community.

6. Defendant shall abstain from all use of alcohol and other drugs not prescribed by his

   treating physician. His treating physician shall notify the U.S. Probation Officer of any

   changes in the administration of anti-psychotic drugs.

7. Defendant shall submit to urine analysis and other drug testing for the detection of use

   of controlled substances and to undergo regular urine and serum blood level screening if

   ordered by the treating physician and U.S. Probation Officer to ensure abstinence from

   substances and the maintenance of a therapeutic level of medication.

8. Defendant shall participate in outpatient/inpatient substance abuse counseling as

   directed by the U.S. Probation Officer, if deemed necessary.



                                               2
   9. Defendant shall not possess any firearms, destructive device, or other dangerous

      weapons and shall submit to a random search of his person, property and residence.

   10. Defendant shall not commit another federal, state, or local crime.

   11. Defendant shall report any contact with any law enforcement officer to the U.S.

      Probation Office within 24 hours of the contact.

   12. Defendant shall be supervised by the U.S. Probation Office to ensure his compliance.

      Defendant shall comply with the standard conditions of the U.S. Probation Office,

      District of Minnesota, including waiving his right to confidentiality regarding his mental

      health treatment in order to allow sharing of information with the Supervising Probation

      Officer who will assist in evaluating the ongoing appropriateness of community placement.

   13. Defendant’s failure to adhere to any of these conditions will result in him being

      located, taken into custody, and subsequently reviewed by the federal court of jurisdiction

      for suitability for continued release to the community.

   IT IS SO ORDERED.



DATED: October 18, 2019


                                                      /s/ Douglas Harpool______________
                                                    DOUGLAS HARPOOL
                                                    UNITED STATES DISTRICT JUDGE




                                                3
